Citation Nr: 0837823	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-12 954	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
cervical neck sprain.

2. Entitlement to a rating in excess of 10 percent for 
residuals of arthroscopic surgery, right knee.

3. Entitlement to a rating in excess of 10 percent for right 
ankle sprain.

4. Entitlement to a rating in excess of 10 percent for left 
ankle sprain with arthroscopic surgery and degenerative 
changes.

5. Entitlement to a compensable rating for fracture, right 
thumb.

6. Entitlement to a compensable rating for scars, 
folliculitis, scalp.

7. Entitlement to a compensable rating for scar, right knee.

8. Entitlement to a compensable rating for scar, left ankle.

9. Entitlement to a compensable rating for residual neuroma 
to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1984 to November 2005.  The veteran died in March 2008.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

A September 2008 VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child reflects that the 
veteran's son has filed a claim for benefits based on the 
veteran's death.  Since this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDING OF FACT

In September 2008 the Board received notice that the veteran 
died in March 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.




		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


